                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                          ENTERED
                                                                                                          May 27, 2021
                      IN THE UNITED STATES DISTRICT COURT
                                                                                                       Nathan Ochsner, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

    JERRY JAMES DICKERSON JR.,                             §
                                                           §
                            Plaintiff,                     §
                                                           §
    v.                                                     §       CIVIL ACTION NO.: 4:18-CV-04578
                                                           §
    ANDREW SAUL,                                           §
    COMMISSIONER OF THE SOCIAL                             §
    SECURITY ADMISNATION                                   §
                                                           §
                            Defendant.                     §


                                    MEMORANDUM & ORDER

         Pending before the Court is Plaintiff’s motion for attorney’s fees. ECF

No. 20.1 The Court determines that Plaintiff’s motion should be granted.

                                                I.     BACKGROUND

         On August 1, 2016, Plaintiff Jerry James Dickerson Jr. (“Plaintiff”) applied to

the Social Security Administration (“SSA”) under Title II seeking benefits beginning

on July 4, 2016 based on osteoarthritis in both knees, finger injuries, high blood

pressure, sleep apnea, injuries in both shoulders, migraine headaches with blurred

vision, neck pain, wrist stiffness, ankle pain, and hearing loss. Report &

Recommendation (“R&R”), ECF No. 13 at 2. His application was denied initially



1
  The judge to whom this case is assigned, United States District Judge Keith Ellison, referred Plaintiff’s motion for
attorney’s fees to this Court pursuant to 28 U.S.C. § 636(b)(1)(A). Notice, ECF No. 21.


                                                               1
and on reconsideration. Id. An Administrative Law Judge (“ALJ”) held a hearing in

which Plaintiff and a vocational expert testified. Id. Plaintiff was represented by

counsel. Def’s Brief, ECF No. 11 at 2. After the hearing, the ALJ issues a decision

finding Plaintiff to not be disabled. ECF No. 13 at 3. Plaintiff requested review of

this decision by the Appeals Council, which the Appeals Council denied. Id.

      Plaintiff appealed the Administration’s decision to the federal district court.

Compl., ECF No. 1. Judge Ellison referred Plaintiff’s and Defendant’s cross motions

for summary judgment to this Court for recommendation pursuant to 28 U.S.C.

§ 636 (b)(1)(B).

      This Court found that the ALJ erred in failing to consider Plaintiff’s 100%

VA disability rating and erred in failing to specify the frequency and duration of

Plaintiff’s restroom breaks in the RFC and hypothetical questions posted to the

vocational expert. Id. at 5–11. This Court recommended that the case be remanded

with instructions for the ALJ to consider: (1) Plaintiff’s 100% VA disability rating;

(2) the frequency and duration of Plaintiff’s restroom breaks; and (3) the

hypotheticals posed to the vocational expert based on these changes. Id. at 19. Judge

Ellison adopted the recommendations and remanded the case. Order Adopting R&R,

ECF No. 14.

      Based on the successful appeal to the district court, pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, Plaintiff’s counsel sought and


                                             2
was awarded $8,512.82 in attorney’s fees and the district court filing fee of $400.

Mot., ECF No. 15; Order, ECF No. 19.

      On remand, the Social Security Administration (the “Administration”) found

Plaintiff to be disabled. SSA Retirement, Survivor, and Disability Insurance Notice

of Award, ECF No. 20-1 at 1. The total amount of past due benefits is $82,848.00

(25% of that amount of past due benefits is $20,712.00). Pursuant to 42 U.S.C.

§ 406(b), Plaintiff’s counsel now seeks a court order awarding attorney’s fees in the

amount of $14,712.00. ECF No. 20. If awarded this sum, counsel for Plaintiff will

refund the previously awarded EAJA fee of $8,512.82 directly to Plaintiff. Id.

      The Commissioner of the Administration (“the Commissioner”) “takes no

legal position as to the appropriateness or reasonableness” of Plaintiff’s counsel’s

request, as the Commissioner only plays the role of “trustee for the claimants.”

Def.’s Resp., ECF No. 22, at 1. Thus, the Commissioner declined to comment on the

reasonableness of Plaintiff’s attorney’s request. Id. at 1.

                                II.   LEGAL STANDARD

      Sections 406(a) and (b) “provide for the discretionary award of attorney’s fees

out of the past-due benefits recovered by a successful claimant in a Social Security

action.” Murkeldove v. Astrue, 635 F.3d 784, 787 (5th Cir. 2011) (citing 42 U.S.C.

§ 406(a)-(b)).




                                               3
      Section 406(a) governs fees for representation at the administration level.

Jeter v. Astrue, 622 F.3d 371, 374 n.2 (5th Cir. 2010). Section 406(b) governs the

award of attorney’s fees for representing claimants in court. Calaforra v. Berryhill,

No. 4:15-CV-02298, 2017 WL 4551350, at *2 (S.D. Tex. Oct. 12, 2017) (Milloy,

J.). The combined fees under subsection (a) and (b) cannot exceed twenty-five

percent of past-due benefits. Rice v. Astrue, 609 F.3d 831, 834-35 (5th Cir. 2010).

“Congress intended Section 406(b) to encourage effective legal representation of

claimants by insuring lawyers that they will receive reasonable fees directly through

certification by the Secretary.” Jackson v. Astrue, 705 F.3d 527, 530 (5th Cir. 2013).

Section 406(b) applies when, as here, the claimant obtains a favorable decision on

remand after the court had vacated the Administration’s previous decision denying

benefits. Id. at 531.

      Even when the requested fee is within the statutory ceiling of twenty-five

percent, “§ 406(b) requires the court to review the ‘arrangement as an independent

check, to assure that it yields reasonable results’ in the case.” Calaforra, 2017 WL

4551350, at *3 (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002) (internal

marks omitted)). The court performs an independent check to ensure that the fee is

not a windfall to the attorney. Jeter, 622 F.3d at 380-82. “If the benefits are large in

comparison to the amount of time counsel spent on the case, a downward adjustment




                                              4
is in order to disallow windfalls for lawyers.” Id. at 379. The court has wide

discretion in approving or discounting the amount of attorney’s fees. Id. at 376.

      Sections 406(a) and 406(b) are not the only sources of compensation available

to an attorney. “Under the EAJA, a party who prevails against the United States,

including a successful Social Security benefits claimant, may be awarded fees if the

government’s position in the litigation was not ‘substantially justified.’” Calaforra,

2017 WL 4551350, at *2 (quoting 28 U.S.C. § 2412(d)(1)(A)). “Attorneys who

successfully represent social-security-benefits claimants in court may receive fees

under both the EAJA and § 406(b), ‘but must refund to the claimant the amount of

the smaller fee.’” Jackson, 705 F.3d at 529 n.2 (quoting Gisbrecht, 535 U.S. at 796

(internal marks omitted)).

                                     III.   ANALYSIS

      The Court must decide whether counsel’s request for a fee award under

§ 406(b) is reasonable and timely.

         A. The Motion for Fees Is Reasonable

      The burden is on the attorney to show that the fee is reasonable. See Calaforra,

2017 WL 4551350, at *3-4. The court may use a variety of non-exhaustive factors

in performing the reasonableness check, including, the existence of a contingency

fee agreement, the risk of loss the attorney takes on, the experience and quality of

the attorney, whether the attorney caused any unnecessary delay, and the resulting


                                             5
hourly rate. Jeter, 622 F.3d at 377; Calaforra, 2017 WL 4551350, at *4. No one

factor is dispositive, and the court may not exclusively rely on the resulting hourly

rate in determining the reasonableness of the fee. Jeter, 622 F.3d at 377 (finding it

proper for the district court to calculate the resulting hourly rate while

simultaneously relying on additional factors to support its determination that the

contingency fee constitutes an unearned advantage to the attorney).

      Analyzing these factors, the Court finds that a fee of $14,712.00 is reasonable

in this case as follow:

             1. The Contingency Fee Is Reasonable

      First, Plaintiff signed a contingency fee agreement setting the counsel’s

compensation at twenty-five percent of any recovery of past-due benefits. Signed

Retainer and Fee Agreement, ECF No. 20-2 at 2. This fee is within the statute. 42

U.S.C. § 406(b)(1)(A). In this case Plaintiff’s attorney asks for less than 25% of the

past-due benefits.

      Courts have recognized that in contingency representation, attorneys should

receive “full compensatory fees” when the client receives “excellent results.”

Hensely v. Eckerhart, 461 U.S. 424, 435 (1983) (recognizing that lawyers who take

on contingency cases should receive far more in winning cases because of the

intrinsic risk). In social security cases for disability benefits, courts have noted the

substantial risk of loss. See Smith v. Berryhill, No. 3:15-CV-686, 2017 WL 1501542,


                                              6
at *3 (N.D. Tex. Apr. 6, 2017), adopted, 2017 WL 1494722 (N.D. Tex. Apr. 26,

2017), at *2 (finding substantial risk of loss in civil actions for social security

disability benefits); Charlton v. Astrue, No. 3:10-CV-056, 2011 WL 6325905, at *4

(N.D. Tex. Nov. 22, 2011), adopted, 2011 WL 6288029 (N.D. Tex. Dec. 14, 2011)

(noting that on average only thirty-five percent of claimants who appealed their case

to federal court received benefits).

      In this case, Plaintiff’s counsel undertook a risk by representing Plaintiff

without any guaranteed payment. Counsel obtained a good result for his client. He

filed a motion for summary judgment, and the Court remanded the case. At the

administrative level on remand, Plaintiff was awarded social security benefits and

an award of past-due benefits. See Calaforra, 2017 WL 4551350, at *4.

Additionally, there is no evidence that Plaintiff’s counsel caused any unnecessary

delay in the proceedings at the district court level. Id. (citing absence of delay in

approving fee).

             2. The Number of Hours Is Reasonable

      Plaintiff’s counsel spent 46.3 hours preparing for Plaintiff’s case, although

Plaintiff’s counsel sought EAJA compensation for only 42.5 in exercise of billing

discretion. Statement of Attorney Time Expended, ECF No. 20-3 at 3. The typical

number of hours spent on a Social Security disability claim is 30–40 hours. Mesecher

v. Berryhill, No. 4:15-CV-0859, 2017 WL 4417682, at * 1 (N.D. Tex. Oct. 3, 2017)


                                             7
(noting that a typical attorney in a social security case claims “between thirty and

forty hours for attorney work.”). Under § 406(b), a plaintiff’s attorney may receive

fees for work performed in court, but not for work performed in administrative

proceedings. See Gisbrecht, 535 U.S. at 794 (“[Section] 406(b) controls fees for

representation in court.”). Plaintiff’s counsel, David Chermol, accrued these hours

representing Plaintiff at the court level, not at the administrative level. ECF No. 20-

3 at 3. Furthermore, of the forty-plus hours spent on this case, Mr. Chermol spent 31

of the hours composing a well-written and researched twenty-four page motion for

summary judgment that distilled medical evidence from a 1,570-page administrative

record into four legal issues, two of which were the basis for remand. ECF No. 20-

3; Pl.’s MSJ Brief, ECF No. 9 at 9. See Smith, 2017 WL 1501542, at *3 (noting

favorably the quality of representation when spent “27 hours drafting a 19-page

appellate brief that identified several critical arguments from a 904-page

administrative record).

             3. Counsel Is Experienced in Social Security Work

      Furthermore, for more than 10 years, counsel has litigated hundreds of social

security cases. ECF No. 20-3 at 1. In addition, Mr. Chermol trained other attorneys

in social security and disability cases. Id. at 2. He received the Member of the Year

Award for 2013–2014 from the National Association of Disability Representatives.

Id. Plaintiff’s award of past-due-benefits appears to be as a result of counsel’s


                                              8
expertise. “If a claimant’s success on appeal can be attributed to his attorney’s

endeavors before the district court, then that attorney should reap the benefit of his

work—even if he managed to accomplish a great deal in a small window of time.”

Jeter, 622 F.3d at 382.

              4. The Effective Hourly Rate Is Reasonable

       If awarded his fee, the hourly rate for counsel’s 46 hours of work is $319.82

($14,712.00/46 hours). While higher than the EAJA hourly rates of $125 per hour,

even with cost-of-living adjustments, as this Court awarded a rate of $230.147 per

hour,2 the hourly rate reflects the effective representation counsel provided Plaintiff.

Because of the inherent risk in social security cases, the Fifth Circuit has recognized

that in § 406(b) cases, “an excessively high hourly rate alone does not render an

otherwise reasonable fee unreasonable.” Jeter, 622 F.3d at 382. Furthermore, a

$319.82 hourly rate is less than rates approved in other cases. See, e.g., Smith, 2017

WL 150542 (approving hourly rate of $771.16); Wilson v. Berryhill, No. 3:13-CV-

1304, 2017 WL 1968809, at *2 (N.D. Tex. Apr. 7, 2017), adopted, 2017 WL

1956242 (N.D. Tex. May 11, 2017) (finding reasonable $937.50 hourly rate);

Sabourin v. Colvin, No. 3:11-CV-2109, 2014 WL 3949506 (N.D. Tex. Aug. 12,

2013) (“$1,245.55 per hour” was not an unreasonable request).


2
 Plaintiff’s Motion for Attorney’s Fees under the EAJA included an hourly rate calculation based
on the increase of the locality rate given the average Consumer Price Index in 2018, 2019, and
2020 for the Houston-Galveston-Brazoria region. ECF No. 19 at 5.

                                                  9
              B. The Application Was Timely

      Any request for fees under § 406(b) must be timely. Calaforra, 2017 WL

4551350, at *4 (citing Pierce v. Barnhart, 440 F.3d 657, 663-64 (5th Cir. 2006)). In

Pierce, the Fifth Circuit concluded that the deadline to file the motion should be no

later than 14 days after entry of judgment, recognizing that it was unlikely a claimant

would resolve his claim in that time. Id. The court recognized that the deadline could

be extended. Id. Other courts have held that the motion should be filed in a

reasonable time. See id. (collecting cases).

      Here, counsel filed the motion within three weeks of the award from the

Commissioner. See ECF No. 20 & 20-1. Thus, the Court finds that the motion is

timely.

      In sum, considering these factors, the Court finds that an award of $14,712.00

is reasonable, as it is a direct result of counsel’s advocacy and followed in a good

result for the Plaintiff. See Smith, 2017 WL 1501542, at *3 (finding $20,898.68 for

twenty-seven hours reasonable). The motion is timely. Therefore, it should be

granted.

                                  IV.    CONCLUSION

      The Court ORDERS as follows:

           1. Plaintiff’s motion for attorneys’ fees, ECF No. 20, is GRANTED;




                                               10
   2. Defendant is ORDERED to pay Plaintiff’s counsel, the Law Office of

      Chermol & Fishman, LLC, $14,712.00 withheld from Plaintiff’s past-

      due-benefits; and

   3. Plaintiff’s counsel is ORDERED to refund the EAJA award in the

      amount of $8,512.82 directly to Plaintiff.

Signed on May 26, 2021, at Houston, Texas.



                                      ______________________________
                                      Dena Hanovice Palermo
                                      United States Magistrate Judge




                                     11
